 Case 2:20-cv-02779-CBM-GJS Document 21 Filed 07/17/20 Page 1 of 1 Page ID #:326


                                        UNITED STATES DISTRICT COURT

                                     CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL


 Case No.          LACV 20-02779-CBM (PJWx)                               Date    July 17, 2020


 Title     Yaquelin Sevastiana Ordonez v. Warren A Stanley, et al.




Present: The Honorable           CONSUELO B. MARSHALL, SENIOR UNITED STATES DISTRICT JUDGE



                      Daisy Rojas                                             Not Present
                      Deputy Clerk                                          Court Reporter


                Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                          Not Present                                        Not Present


Proceedings:           IN CHAMBER S - NOTICE TO ALL PARTIES OF COURT ORDER


          On the Court's own motion, the Defendant's Motion to Dismiss Plaintiff's Complaint [ 11],
     currently scheduled for July 21, 2020, is hereby ordered continued to Al,g. 4, 2020 at 10:00 a.111.


IT I S SO ORDERED.



cc: all parties




CV 90 (12/02)                                   CIVIL MINUTES GENERAL                    Initials of Deputy Clerk dr
